Citation Nr: 1801959	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial extraschedular disability rating in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The Board previously remanded this matter in July 2016 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). In April 2016, the Veteran had a hearing before a Veterans Law Judge who has since left the Board. A copy of that transcript is of record. The Veteran did not respond to correspondence offering her another hearing; thus, the Board will proceed with adjudication of this appeal.  

In April 2016, the Board denied the Veteran's claim for entitlement to an initial schedular disability rating in excess of 20 percent for a lumbar strain and remanded the claim to be referred to the Director of Compensation Service for consideration of whether an extraschedular rating for the service-connected lumbar strain was warranted pursuant to 38 C.F.R. § 3.321 (b)(1). In September 2016, a VA memorandum by Decision Review Officer (DRO) recommended a denial of the claim on extraschedular basis, and in a November 2016 decision, the Director of Compensation Service concurred with this denial. The case has now been returned to the Board for further appellate review. As the Director has considered the matter in the first instance, the Board now has jurisdiction to consider the merits of the claim.

Following the most recent adjudication of the claim in the November 2016 Supplemental SOC (SSOC), additional pertinent evidence was added to the claims file. However, the Veteran waived her right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in an April 2016 statement. 38 C.F.R. §§ 20.800, 20.1304 (2017).

The record reflects that in March 2016, the Veteran submitted a notice of disagreement as to an April 2015 rating decision which granted service connection for depressive disorder and denied service connection for left and right knee strain.  The record reflects that the RO is processing the notice of disagreement.  Given this, the Board will not at this time take action on the notice of disagreement.  Compare Manlincon v. West, 12 Vet. App. 238 (1999).  The Board trusts that the RO will act promptly on the notice of disagreement.  


FINDINGS OF FACT

1. Pursuant to a 2016 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the service-connected lumbar strain.

2. The Veteran's lumbar strain does not present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial extraschedular disability rating in excess of 20 percent for a lumbar strain is denied on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b)(1), are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated July 2009 and March 2014. The Veteran and her representative have not alleged prejudice with regard to notice. Thus, nothing more is required.

In addition, all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports and statements in support of the claim. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Neither the Veteran nor her representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating on an Extraschedular Basis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b)(1).

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director of Compensation Service (Director). See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Here, the Board referred the case for extraschedular consideration to the Director in April 2016. In November 2016, the Director denied an extraschedular rating for lumbar strain, and the AOJ continued the denial of the extraschedular rating for lumbar stain in a supplemental statement of case also dated November 2016. 

The Director's decision is not evidence, but rather the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration). Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015). 

Thun v. Peake, 22 Vet App 111 (2008), describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate. Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's lumbar strain has been evaluated under Diagnostic Code 5237. See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Under the General Rating Formula for Diseases and Injuries of the Spine, schedular ratings are assigned primarily based on a claimant's range of spine, with consideration of other symptoms such as muscle spasm or guarding, and abnormal spinal contour.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for schedular ratings on the basis of frequency of incapacitating episodes.

The Veteran submitted a claim of entitlement to service connection for a lumbar strain in June 2009 which was subsequently rated at 20 percent disabling from April 15, 2009. The Board notes the Veteran is also service connected for radiculopathy of the left lower extremity associated with lumbar spine strain rated at 10 percent disabling effective November 25, 2014 and for radiculopathy of the right lower extremity associated with lumbar spine strain rated at 10 percent disabling effective November 25, 2014.

An August 2009 VA examination report reflects the Veteran's reports that she experienced low back pain since basic training. She stated that her pain varied in intensity depending on the type and level of activity she undertook but averaged a seven out of ten severity. She stated that her pain was aggravated by walking two blocks, sitting for thirty minutes or longer, lifting, or carrying twenty to thirty pounds or climbing two flights of stairs. The Veteran did not have incapacitating flare-ups.  Range of motion studies reflected flexion was to 75 degrees and extension was full. Lateral bending was to 35 degrees bilaterally, and rotation was to 45 degrees without painful imitation. Range of motion was unaffected by repetition. There was no further functional limitation due to fatigue, incoordination, or flare-ups. A diagnosis of "very mild" lumbar strain was noted. The x-ray of the lumbar spine was normal and without arthritis. It was noted there were no effects on occupation or daily activities as well as no neoplasms, subluxation, instability, bladder or bowel complaints.

At a March 2014 VA examination, the Veteran described occasional flare-ups of back pain. Range of motion testing revealed flexion to 60 degrees with objective evidence of painful motion at 60 degrees. Extension ended at 10 degrees with painful motion at 10 degrees. Lateral flexion was to 15 degrees bilaterally without evidence of pain. Lateral rotation was to 20 degrees bilaterally without evidence of pain. Following repetitive use testing, forward flexion was to 55 degrees, extension was to 10 degrees, lateral flexion was to 15 degrees and lateral rotation was to 20 degrees. Functional loss or impairment was described as less movement than normal and pain on movement after repetitive use, and the examiner found the lumbar spine did not impact the Veteran's ability to work. There was no ankylosis or neurologic abnormalities attributed to the Veteran's lumbar spine disability, and intervertebral disc syndrome was not found.

An April 2015 VA examination measured flexion to 60 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees. The examiner noted pain on forward flexion examination that did not result in functional loss. No guarding or muscle spasm was noted, muscle strength was normal, and no muscle atrophy or ankylosis was found. The examiner found no neurologic abnormalities attributed to the Veteran's lumbar spine disability. He did note the Veteran had intervertebral disc syndrome that did not require bed rest prescribed by a physician or cause any incapacitating episodes. Finally, the examiner opined the Veteran's service connected lumbar spine disability did not impact her ability to work and noted no additional pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or during repeated use.

At an April 2016 hearing before the Board, the Veteran testified that she experienced a constant, dull pain on a good day and on a bad day she experienced pain that was a seven out of ten in severity as well as pain down her right buttock. She stated that it was hard to motivate herself to report to work. She described she stiffened when she woke up and stated that she experienced times in which she felt as if she could not hold in urine. She also testified that her symptoms interfered with her ability to work, specifically they had caused her to be passed over for a promotion at work, had affected her social life as she avoided going to amusement parks, and caused trouble going to movies because of pain. She further stated that she tried to avoid lifting objects over ten pounds. 

A disability benefits questionnaire from a private chiropractor dated April 2016 recorded the Veteran's complaints of flare-ups of pain which limited her ability to walk, bend, sit, or stand. Range of motion testing measured flexion to 60 degrees, extension to 10 degrees, lateral flexion to 25 degrees bilaterally. Lateral rotation was not indicated. Repetitive use testing measured flexion to 50 degrees, extension to 5 degrees, and lateral flexion to 25 degrees bilaterally. The examiner noted range of motion movements were painful and pain contributed to functional loss or additional limitation of range of motion. The examiner also noted severe pain on palpitation with normal gait and spine contour. Finally, the examiner found the Veteran's back disability impacted the Veteran's ability to perform any type of occupational task. 

A June 2017 VA examination confirmed diagnosis of lumbar strain and recorded the Veteran's reports of flare-ups of the lumbar spine. She reported decreased functional loss by describing decreased range of motion and discomfort particularly during flare-ups. Forward flexion was measured to 70 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 20 degrees. The examiner noted pain on examination which did not cause functional loss. The examiner also recorded subjective pain to pressure in the scroliac area and midline at the 1-s level and noted pain, weakness, fatigability, and incoordination did not significantly limit functional ability with flare-up. The Veteran did not have guarding, and was recorded as having normal muscle strength and reflex without muscle atrophy. There was no ankylosis or neurologic abnormalities attributed to the Veteran's lumbar spine disability, and intervertebral disc syndrome was not found. Similarly, the examiner noted no neurologic abnormalities or findings related to the service connected lumbar strain. Finally, the examiner opined the Veteran's service connected lumbar spine disability did not impact her ability to work and assessed the current level of severity of the lumbar spine strain as mild. 

VA treatment records include multiple reports of the Veteran's complaints of low back pain but do not provide any range of motion testing.

After a careful review of all evidence of record, the Board finds, as did the Director of Compensation Service, that the symptomatology and occupational impairment caused by the Veteran's lumbar strain are specifically contemplated by the schedular criteria, and the Veteran is not entitled to an extraschedular rating for that service connected disability. Simply put, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. In this case, considering the lay and medical evidence, the Veteran's lumbar strain has been manifested by pain with motion and limitation of motion. None of the VA examination reports reflect symptoms associated with the Veteran's lumbar strain that reflects an exceptional disability picture. Though the Veteran has reported times when she felt she could not hold in urine as connected to her lumbar strain, no bowel or bladder findings have been medically associated with her lumbar strain.  Multiple treatment records reflect no complaints of bowel or bladder problems, the Veteran has not been diagnosed with incontinence due to her lumbar strain, and several VA examination reports have noted no neurologic abnormalities or findings, such as bowel or bladder problems, associated with lumbar strain. 

The Board also notes that the Veteran contends her lumbar strain disability causes interference with her employment. Treatment records as recent as June 2017 reflect the Veteran is currently employed and has been continually employed for at least the past three years. Further, the Veteran testified at her April 2016 board hearing that she is proficient at her job despite her lumbar strain disability. Schedular ratings are intended to compensate for average impairment in earning capacity caused by a service connected disability. 38 C.F.R. § 4.1. The 20 percent rating assigned does that based on the Veteran's symptomatology. The Veteran asserts difficulty with prolonged sitting, standing, and walking combined with missed days of work and not getting promoted as a result of her lumbar strain, and while the symptoms experienced by the Veteran alone may interfere with employment, they do not cause marked interference, i.e., beyond that contemplated by the 20 percent rating. See 38 C.F.R. § 4.1  (2016) ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). In fact, no occupational limitations were noted in the June 2017, April 2015, March 2014, or June 2009 VA examinations. The preponderance of evidence is against a finding that the symptoms of the Veteran's lumbar strain resulted in marked interference with employability.

In summary, the Board finds that the preponderance of the evidence is against the grant of an extraschedular rating for the Veteran's lumbar strain. There is no reasonable doubt to be resolved in this matter. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). In this case, however, neither the Veteran nor the record has raised this contention. Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).



ORDER

Entitlement to an initial extraschedular disability rating in excess of 20 percent for a lumbar strain is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


